EXHIBIT 10.2

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

This First Amendment to Asset Purchase Agreement (this “Amendment”) is entered
into on July 31, 2006, by and among Defiance, Inc., a Delaware corporation
(“Buyer”), Precision Engine Products Corp., a Delaware corporation (“Seller”),
and Stanadyne Corporation, a Delaware corporation (“Stanadyne”).

RECITALS

WHEREAS, the parties hereto are parties to that certain Asset Purchase Agreement
dated June 30, 2006 (the “Agreement”); and

WHEREAS, in accordance with Section 11.10 of the Agreement, the parties hereto
desire to amend the terms of the Agreement as provided in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, and intending to be legally bound, the
parties hereto hereby agree as follows:

1. Definitions. All capitalized terms used, but not defined, herein shall have
the meanings ascribed to such terms in the Agreement.

2. Amendment. The Agreement is hereby amended as follows:

(a) The definition of “Ancillary Agreements” contained in Section 1 of the
Agreement is hereby amended and restated in its entirety as follows:

““Ancillary Agreements” means (i) a Bill of Sale, (ii) a Special Warranty Deed,
(iii) the Amendment to PEPL’s Articles of Organization reflecting the transfer
by Stanadyne and Seller of their interests in the PEPL Quotas, (iv) the
Transitional Services Agreement, (v) an Instrument of Assumption (the
“Assumption Agreement”), (vi) an Assignment of Names and Marks, (vii) an
Assignment of Patents, (viii) a Statement to the Central Bank of Brazil,
reflecting the assignment to Buyer of all amounts owed to Seller by PEPL at the
time of Closing pursuant to the Intercompany Notes set forth on §2.4(g) of the
Disclosure Schedule (the “Assignment of Intercompany Notes”), (ix) a Statement
to the Central Bank of Brazil or other Brazilian governmental agency, as
applicable, reflecting the assignment to Buyer of all amounts owed to Seller by
PEPL pursuant to the Import Finance Notes (the “Assignment of Import Finance
Notes”), and (x) a Supply Agreement between Buyer and Stanadyne for the tappet
assembly product for use in the “Integrated Fuel System”, in each case of (i) –
(x) in a form mutually acceptable to Buyer and Seller.”



--------------------------------------------------------------------------------

(b) The following definition is hereby inserted into Section 1 of the Agreement:

““Import Finance Notes” means the import finance notes issued by PEPL to Seller
in the aggregate principal amount of $619,211.65 and registered with the Central
Bank of Brazil under ROF numbers TA271283, TA271285 and TA271280.”

(c) The definition of “Special Warranty Deed” contained in Section 1 of the
Agreement is hereby deleted its entirety.

(d) Section 2.1(m) of the Agreement is hereby amended and restated as follows:

“all amounts owed to Seller by PEPL pursuant to intercompany notes and accounts,
including the Intercompany Notes set forth on §2.4(g) of the Disclosure Schedule
and the Import Finance Notes; and”

(e) The following is hereby inserted at the end of Section 6.13 of the
Agreement:

“Within five (5) days following the Closing Date, Seller shall, in its sole
discretion, either (i) file such documents in the State of Florida as are
necessary to withdraw its authorization to transact business in the State of
Florida or (ii) amend its Organizational Documents to change its name to one
sufficiently dissimilar to Seller’s present name and file an amended certificate
of authority in the State of Florida reflecting such name change. From and after
the Closing, Seller shall take all other actions reasonably requested by Buyer
to enable Buyer to qualify to do business as a foreign corporation under
Seller’s present name in any jurisdiction in which Seller is presently
authorized to transact business.”

(f) The following is hereby inserted into the Agreement as Section 8.4:

“Section 8.4 Actions Required with Brazilian Authorities. Each of Seller and
Stanadyne shall use its commercially reasonable efforts to have the Assignment
of Intercompany Notes and Assignment of Import Finance Notes registered with and
approved by the Central Bank of Brazil or other Brazilian governmental agency,
as applicable, as promptly as practicable following the Closing, and to take all
actions and to do all things reasonably necessary, proper or advisable in order
to consummate and make effective the transactions contemplated by the Assignment
of Intercompany Notes and Assignment of Import Finance Notes, including without
limitation by (i) causing Seller’s signature to the Assignment of Intercompany
Notes and to the Assignment of Import Finance Notes to be legalized by the
Brazilian consulate, (ii) amending any documents and records maintained by the
Central Bank of Brazil or foreign trade authorities in Brazil (SISCOMEX)
necessary to give effect to the assignment of Import Finance Notes to Buyer, and
(iii) supplying Buyer with the password necessary to access the Central Bank of
Brazil on behalf of PEPL; provided, however, that if the assignment of the
Import Finance Notes to Buyer is not registered with the Central Bank of Brazil
and SISCOMEX within fifteen (15) Business Days following Closing, at the request
of Buyer, each of Seller and Stanadyne shall cooperate with Buyer in any
arrangement designed to provide Buyer with the benefits of the Import Finance
Notes, including, without limitation, the conversion of the Import Finance Notes
into equity of PEPL and the assignment of such equity to Buyer, or the
establishment of a bank account into which any payments made by PEPL in respect
of the Import Finance Notes would be accessible by Buyer.”



--------------------------------------------------------------------------------

(g) Section 2 of Schedule 2.7(f)(vi) of the Agreement is hereby amended and
restated in its entirety as set forth on Exhibit A hereto.

(h) Schedule 7.2(c) of the Agreement is hereby amended and restated in its
entirety to read “None.”

3. Remaining Provisions. Except as expressly modified by this Amendment, the
Agreement shall remain in full force and effect. Any reference to the Agreement
in the Agreement, the Ancillary Agreements or any other agreement, certificate
or document delivered in connection with the Agreement shall be deemed a
reference to the Agreement as amended hereby.

4. Further Assurances. Each party hereto shall reasonably cooperate with the
other parties hereto, execute and deliver, or cause to be executed and
delivered, all such other instruments and take all such other actions as such
party hereto may reasonably be requested to take by any other party hereto at
any time and from time to time after the date of this Amendment, consistent with
the terms of this Amendment and the Agreement, in order to effectuate the
provisions and purposes of this Amendment and the Agreement and the transactions
contemplated hereby and thereby.

5. Counterparts. This Amendment may be executed in two (2) or more counterparts
(including by means of facsimile), each of which shall be deemed an original and
all of which shall, taken together, be considered one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

6. Section Headings. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Amendment.

7. Governing Law. This Amendment, the rights of the parties and all Actions
arising in whole or in part under or in connection herewith, shall be governed
by and construed in accordance with the internal laws, and not the laws
governing conflicts of laws (other than Section 5-1401 and 5-1402 of the New
York General Obligations Law), of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the date
first above written.

 

DEFIANCE, INC.

By:  

/s/ William E. Redmond, Jr.

Name:   William E. Redmond, Jr. Title:   President/CEO

PRECISION ENGINE PRODUCTS CORP.

By:  

/s/ Stephen S. Langin

Name:   Stephen S. Langin Title:   Chief Financial Officer

STANADYNE CORPORATION

By:  

/s/ Stephen S. Langin

Name:   Stephen S. Langin Title:   Chief Financial Officer

Signature Page to First Amendment to Asset Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A

 

2. Employees to be terminated by Seller at or prior to Closing:

 

Position

   Location           VP & GM    CT       Director of Product Engr    CT      
Controller    CT       Administrative Assistant    CT       Program Manager   
CT       Product Design Engineer    CT       Accounting Supervisor    CT      
Accounting Clerk    CT       Cost & P/R Analyst    CT       OE Sales Eng/Acct
Manager    Troy, MI       Human Resource Generalist    Tallahassee, FL      
Senior Mechanical Technician    Tallahassee, FL      